Citation Nr: 0427684	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-09 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for heart problems.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for alcohol dependency.

4.  Entitlement to service connection for seizures.

5.  Entitlement to service connection for chronic lung 
problem, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The record discloses that the veteran was afforded a hearing 
in this matter in February 2004, before the undersigned.  In 
conjunction with this hearing, the veteran supplemented the 
record with additional medical evidence for consideration in 
this matter.  The veteran executed a waiver of RO 
consideration of this evidence.  

The issue of service connection for heart problems is 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The evidence of record does not support a causal 
relationship between any current seizure disorder and the 
veteran's period of active duty. 

2.  The evidence of record does not support a causal 
relationship between any current respiratory disorder and the 
veteran's period of active duty; and, there is no medical 
evidence showing that the veteran has asbestosis or any other 
asbestos-related disease. 

3.  A psychiatric disability was not present in service or 
for years thereafter and any currently manifested psychiatric 
disability is not etiologically related to the veteran's 
period of active service.

4.  The veteran's claim for service connection for alcohol 
dependence was received in February 2002.

5.  Service connection is not in effect for any disability. 


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).

2.  A chronic lung disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

3.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  The veteran's claim of service connection for alcohol 
dependency must be denied by operation of law.  38 U.S.C.A. 
§§ 105, 1131 (West 2002); 38 C.F.R. § 3.301 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board notes VA has a duty to 
assist the appellant in the development of facts pertinent to 
his claim.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, correspondence to the 
appellant dated in May 2003 informed him of the elements 
needed to substantiate his claims for service connection.  In 
accordance with the requirements of the VCAA, this letter 
informed the appellant what evidence and information VA would 
be obtaining.  It further explained that VA would make 
reasonable efforts to help him get evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The appellant was 
advised to send VA any relevant evidence in his possession.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. 
§ 5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  However, Pelegrini I has 
been withdrawn and replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Pelegrini II likewise points 
out the requirement for VCAA notice prior to an unfavorable 
AOJ decision.  While that did not occur here, content 
complying notice was accomplished, together with proper 
subsequent VA process.  The record discloses the appellant 
was given every opportunity to submit or identify relevant 
records in further support of his claim.  In this regard, the 
record discloses that the appellant has provided testimonial 
evidence in support of his claim during a February 2004 
hearing.  Additionally, the veteran thereafter submitted 
medical evidence for consideration.  In view of this, the 
appellant is not considered prejudiced by any defect in the 
timing of the VCAA notice.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning treatment for his claimed disabilities.  There 
is no indication of any outstanding records, identified by 
the appellant, which have not been obtained.  The Board is 
satisfied that its duty has been met and that VA has made 
reasonable efforts to obtain records identified by the 
appellant.  The Board concludes that additional development 
action by the RO is not warranted with respect to the issues 
of entitlement to service connection.

As discussed above, in this case, the RO substantially 
complied with VA's notification requirements and informed the 
appellant of the information and evidence needed to 
substantiate his claims for service connection.  The Board 
finds that actions undertaken by VA to assist the appellant 
in the development of his appeal are sufficient.  Under the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
VA has satisfied its duties to inform and assist the 
appellant.   


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
cardiovascular-renal disease, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2003).

Alcohol Dependency and Depression

Service records show the veteran underwent clinical 
evaluation to assess his blood alcohol level in October 1977.  
The report notes an Article 31 was issued to the veteran.  
Service medical records are negative for any complaints, 
treatment, or diagnosis of psychiatric disorder.

VA treatment records document multiple admissions to the 
intensive outpatient program for alcohol dependency between 
1993 and 2002.  These reports include a history by the 
veteran that his first use of alcohol was at age 15 years, 
and that his alcohol use was recognized to be a problem at 
age 22 years. 
These records document diagnosis of dysthymia in conjunction 
with the veteran's treatment for alcohol dependence.  

With respect to claims filed after October 31, 1990, as  
here, service connection may not be granted for alcohol abuse 
on the basis of service incurrence or aggravation.  38 
U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.301(a) 
(2003); VAOPGCPREC 2- 98.

However, the law does not preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of a veteran's service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Compensation is precluded only for (a) primary 
alcohol abuse disabilities (an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess), and (b) secondary disabilities (such as cirrhosis of 
the liver) that result from primary alcohol abuse.  Id.

The service medical records show that the veteran was found 
to be normal on psychiatric evaluation.  These records do not 
document the presence of any psychiatric disorder.  In fact, 
there is no medical evidence documenting the presence of any 
psychiatric disorder until years following the veteran's 
discharge, nor is there any medical evidence of a nexus 
between any current psychiatric disorder and the veteran's 
military service.  Rather, the veteran's depressive disorder 
has been attributed by history to his alcoholism. 

Based upon a review of the evidence, the Board finds that 
service connection may not be granted for alcohol dependence 
on the basis of service incurrence or aggravation.  Although 
service connection may be granted for alcohol dependence if 
it is secondary to a service-connected disability, the 
veteran is not service-connected for any disability.  In 
Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that 
in cases such as this in which the law is dispositive, the 
claim should be denied because of the absence of legal merit.
 
Seizures

The veteran contends his seizure disorder had its onset 
during service and, as such, warrants service connection.

Service medical records are negative for any complaints, 
treatment, or diagnosis of seizure disorder.

Private medical records show the veteran was evaluated in 
emergency services in May 1992 for possible seizure activity.  
It was noted that the veteran's history was significant for 
alcoholism, without seizure disorder.  

The veteran was privately evaluated in January 1998, 
following a reported seizure episode at work.  It was noted 
that he was evaluated in the emergency room with probable 
alcohol withdrawal seizures.  The veteran did well on a 
course of intravenous fluids and medication, but was noted to 
have some tremors without seizure activity.  An assessment of 
alcoholism was noted.  The veteran was thereafter referred 
for diagnostic evaluation.  A February 1998 electroencephalo-
gram (EEG) yielded normal results.  

VA outpatient treatment reports, dated from 1999 to 2004, 
reference episodes of seizure and tremor activity associated 
with the veteran's alcohol withdrawal.

In this case, service medical records are completely negative 
for any complaints, findings, or diagnosis of a seizure 
disorder.  In fact, there was no evidence of neurological 
pathology shown at separation.  The assembled medical 
evidence shows the veteran was evaluated with seizure and 
tremor activity associated with alcohol withdrawal, many 
years after service.  Since there is no evidence of seizure 
activity in the first year after service, service incurrence 
may not be presumed.  In the absence of any evidence of a 
causal relationship between service and the veteran's history 
of neurological impairment, service connection is not 
established.

Chronic Lung Problem

The veteran contends he developed a chronic respiratory 
disorder of service origin.  Moreover, the veteran has 
indicated he was exposed to asbestos while on active duty.  
Specifically, he contends while on active duty he was 
physically present in buildings containing asbestos based 
insulation. 

Service medical records show the veteran was evaluated in 
April 1978 for upper respiratory infection.  Service records 
show no other treatment for respiratory complaints or 
symptoms.

On separation examination in May 1978, the lungs and chest 
were evaluated as normal on physical examination.

Private medical records, dated from 1981 to 1998, document 
treatment for bronchitis.  These records show the veteran was 
evaluated with bronchitis in August 1986.  The medical report 
indicates he presented with complaints of a several day 
history of cough and congestion, with blood tinged sputum and 
weight loss.  Examination conducted at that time showed 
occasional rhonchi.  X-ray study of the chest was normal.  
The veteran was next seen in December 1986 for acute 
bronchitis.

The veteran was privately hospitalized in June 1988 with 
bronchial pneumonia.  He was admitted with presenting 
complaints of severe chest pain, and cough with a suspected 
pneumonia.  A June 1988 radiology report indicates x-ray 
studies of the chest revealed bronchopneumonia.

The veteran was evaluated in July 1993 for complaints of 
blood tinged sputum. The veteran was noted to have a one 
pack-per-day history of cigarette smoking.  Physical 
examination was unremarkable.  The clinical report noted that 
x-ray studies of the chest revealed mild emphysematous 
changes.  A clinical impression of emphysema and smoker's 
bronchitis with secondary hemoptysis was indicated.
Medical records show the veteran was seen in October 1993 and 
February 1994 for acute bronchitis.

In February 1997, the veteran was evaluated with sinusitis 
and bronchitis.  The medical report indicates the veteran 
reported a history of sinus congestion, drainage and fever.  
He was again seen in March 1997 for bronchitis.  The examiner 
noted diffuse mild wheezing on examination, and advised the 
veteran to discontinue drinking.  During a May 1997 
evaluation, the veteran complained of cough, difficulty 
breathing, congestion, and upper respiratory symptoms.  He 
also reported a history of cigarette smoking.  VA treatment 
records show intermittent hospitalization and outpatient 
treatment for bronchitis from 1999 to 2004.

In this case, the evidence shows the veteran was treated on a 
single occasion during service for an upper respiratory 
infection, without evidence of any residual impairment.  The 
medical evidence of record does not support a causal 
relationship between service and any current respiratory 
disorder.  In this regard, there is no objective medical 
evidence which clearly demonstrates that the veteran's 
current respiratory condition, diagnosed as bronchitis, is of 
service origin or related to any incident therein.  The first 
clinical notation relative to the claimed condition is not 
documented until 1986, approximately eight years after 
service. 

With regard to the veteran's contentions of asbestos 
exposure, the Board notes that the veteran has not presented 
any evidence indicating that he has asbestosis or any other 
asbestos-related disease.  As indicated, service medical 
records document a single episode of treatment for an upper 
respiratory infection, which resolved without residuals, with 
no finding of abnormality on separation examination.  Post-
service evidence show VA and private treatment for 
bronchitis; however, no respiratory problems or other 
asbestos-related diseases have been identified.  Since no 
current disability related to asbestos exposure has been 
identified by a medical professional, there is no basis to 
grant this aspect of the veteran's claim.  The Board notes 
that exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.  See Sanchez-
Benitez, 13 Vet. App. 282 (1999); Degmetich v. Brown, 104 
F.3d 1328 (1997); and Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

Finally, in reviewing this case, the Board notes that the 
only evidence supporting the veteran's claims was his own lay 
opinion.  The veteran, as a lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).


ORDER

Service connection for depression is denied.

Service connection for alcohol dependency is denied.

Service connection for seizures is denied.

Service connection for chronic lung problem is denied.

	(CONTINUED ON NEXT PAGE)



REMAND

Service medical records show evaluation for chest pain in 
1976.  The veteran reports continuing chest pain through and 
beyond the 1981 episode of pericarditis.  Various diagnostic 
impressions have been reached over the years since then.  
When there are symptoms in service, and persisting systems 
later of a chronic disability, and evidence or information 
that there may be an association, the duty to assist requires 
an examination and opinion.  38 C.F.R. § 3.159(c)(4) (2003).

In view of the above, the issue with respect to a heart 
disability is remanded to the RO via the Appeals Management 
Center in Washington DC for the following:

1.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the diagnosis and etiology of any current 
cardiovascular disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
provide an opinion, with respect to any 
currently diagnosed cardiovascular 
disability, whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that such 
disability is related to the symptoms 
reported in service.  The examiner should 
provide a rationale for this opinion.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



